Citation Nr: 1727801	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  09-36 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a compensable rating for residuals of a right middle finger injury with Swann-neck deformity.

2. Entitlement to a compensable rating for residuals of a right hand burn.

3. Entitlement to a compensable rating for residuals of a left hand burn.
 
4. Entitlement to an increased rating for neuralgia of the right hand, currently rated 20 percent disabling.
 
5. Entitlement to an increased rating for neuralgia of the left hand, currently rated 20 percent disabling. 
 
6. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 



REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran had active military service from May 1979 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the proceeding is in the Veteran's Virtual VA file.

The issues listed on the title page were more recently remanded in August 2013 and March 2016.  As noted by the Board in the March 2016 remand, at the May 2013 Board hearing, the Veteran did not present testimony regarding his claims for higher ratings for neuralgia of both hands.  As the Board explained in the August 2013 remand, at the time of the May 2013 hearing, the substantive appeal of these two issues had not been associated with the Veteran's claims folder.  At some time after the May 2013 hearing, however, the substantive appeal was associated with his claims file.  Further, in that document, the Veteran requested a hearing before a Veterans Law Judge at the RO.  Thus, in the August 2013 remand, the Board instructed that the Veteran be scheduled for a hearing before a Veterans Law Judge at the RO regarding these claims and that a copy of the notification letter be associated with the claims file.  In the March 2016 remand, the Board again remanded the issues of higher ratings for neuralgia in both hands in order for the Veteran to be scheduled for a Board hearing at the RO.  The other issues on appeal were remanded in order for pertinent records from the Social Security Administration (SSA) to be associated with the claims folder.  

In December 2016, the Veteran's attorney submitted a letter cancelling the Veteran's request for a Board hearing.  A May 2017 Report of General Information shows that the Veteran's attorney confirmed that the Veteran cancelled his Board hearing scheduled in November 2016 and was appealing all issues listed on the title page, to include the claims for increased ratings for neuralgia in both hands.  

Unfortunately, and for the reasons explained below, further development remains necessary and the appeal is remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board finds that this case must be remanded for further development.  The Board sincerely regrets the delay associated with this remand, especially considering that this matter was the subject of previous remands.  However, for the reasons explained below, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

First, the Veteran was last afforded VA examinations for his right middle finger and residuals of right and left hand burns in October 2013.  He was last afforded a VA peripheral nerve examination in July 2012.  Since then, VA treatment records dated in January 2016, which were associated with the claims file in October 2016, show that the Veteran complained of having uncontrolled pain in his hands, which he rated as level 8 on a scale of 1-10.  Thus, as the October 2013 VA examinations are well over 3 years old and the July 2012 VA examination is nearly 5 years old and the evidence shows that the Veteran's service-connected residuals of right and left hand burns, right and left hand neuralgia, and residuals of a right middle finger injury may have increased in severity, the Board finds that a remand is necessary to afford him new and contemporaneous VA examinations to assess the severity of his service-connected disabilities.  Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  

Second, in Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) emphasized that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on active and passive motion, in weight-bearing and non-weight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint. Such findings were not provided on the October 2013 VA examination for the right middle finger. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination/opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Third, the TDIU issue is impacted by the outcome of the rating claims on appeal. All issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review. Harris v. Derwinski, 1 Vet. App. 180 (1991). Thus, the TDIU claim must be remanded to the AOJ to allow the AOJ to fully develop and adjudicate the other claims on appeal.  

Lastly, the Veteran's most recent VA treatment records are dated in November 2016.  Thus, prior to obtaining any opinion, his assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance, obtain copies of any pertinent records and add them to the claims file, including treatment records from any VA medical facility since November 2016.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected residuals of a right middle finger injury with Swann-neck deformity.  The examiner must review the claims file and should note that review in the report. Any necessary studies or tests should be conducted.  Upon review of the record and interview and examination of the Veteran, the examiner is asked to do the following:

a. Utilize the appropriate Disability Benefits Questionnaire in evaluating the service-connected residuals of a right middle finger injury with Swann-neck deformity.  The examination report must include all findings necessary to rate the disability, including range of motion measurements for painful joints on both active and passive motion, in weight-bearing and non-weight bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

b. The examiner should opine as to whether the service-connected right middle finger disability in any way adversely affects the Veteran's ability to obtain and maintain gainful employment.  

A complete rationale for all opinions expressed should be provided.  If the examiner is not able to provide an opinion, he or she should explain why.

3. Also, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected residuals of right hand burn and left hand burn.  The examiner must review the claims file and should note that review in the report. Any necessary studies or tests should be conducted.  Upon review of the record and interview and examination of the Veteran, the examiner is asked to do the following:

a. Utilize the appropriate Disability Benefits Questionnaire in evaluating the service-connected residuals of right hand burn and left hand burn.  Specifically, the evaluation of residual scars should address the severity of each scar, including the size of each scar; whether it is deep, superficial, linear, nonlinear, unstable, painful; whether it causes limitation of motion; as well as any other findings that are relevant.  

b.  The examiner should opine as to whether the service-connected residuals of right and left hand burns in any way adversely affects the Veteran's ability to obtain and maintain gainful employment.  

A complete rationale for all opinions expressed should be provided.  If the examiner is not able to provide an opinion, he or she should explain why.

4. Also, schedule the Veteran for a VA examination to determine the current nature and severity of the service-connected neuralgia of his right hand and left hand.  The examiner must review the claims file and should note that review in the report. Any necessary studies or tests should be conducted.  Upon review of the record and interview and examination of the Veteran, the examiner is asked to do the following:

a. Utilize the appropriate Disability Benefits Questionnaire.  The examiner should clearly identify all nerve or nerves associated with neuralgia of the right hand and left hand and determine if the pertinent symptoms are best characterized as complete paralysis or incomplete paralysis (mild, moderate, moderately severe, or severe).  If there are overlapping symptoms among multiple nerves, the examiner should identify to the extent possible the impaired nerve that is most analogous to the Veteran's symptoms.  

b. The examiner should opine as to whether the service-connected neuralgia of the hands in any way adversely affects the Veteran's ability to obtain and maintain gainful employment.  

A complete rationale for all opinions expressed should be provided.  If the examiner is not able to provide an opinion, he or she should explain why.

5. Review the medical opinions/examinations obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

6. Thereafter, readjudicate the issues currently on appeal, as are listed on the title page.  If any benefit sought is not granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2016).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

